Citation Nr: 0510075	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-08 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right middle finger injury, to include a scar 
and arthritis of the PIP and DIP joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1992.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claim for increased 
(compensable) rating for his service-connected for residuals 
of a right middle finger injury, to include a scar.  

Pursuant to a request in an April 2003 substantive appeal (VA 
Form 9), the veteran was scheduled for a hearing before a 
Decision Review Officer in December 2003.   A notation 
associated with the claims file indicates that the veteran 
did not appear for this hearing.  Since he failed to report 
for the hearing or provide an explanation for his absence, 
and has not requested that the hearing be rescheduled, the 
veteran's hearing request is deemed withdrawn.  38 C.F.R. § 
20.704 (2004).


FINDINGS OF FACT

The veteran's residuals of an injury to the right middle 
finger are manifested by an asymptomatic scar, enlarged PIP 
joint, X-ray evidence of minimal arthritis of the PIP and DIP 
joints with intermittent pain but essentially full range of 
motion.  


CONCLUSION OF LAW

The scheduler criteria for a 10 percent scheduler rating, but 
no more than 10 percent, for residuals of an injury to the 
right middle finger, to include arthritis of the PIP and DIP 
joints and a scar, have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § § 4.1, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5226, 5229 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the June 2002 
rating decision; the February 2003 Statement of the Case; the 
January 2004 and October 2004  Supplemental Statements of the 
Case; and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim, and complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to the veteran's claim.  Further, the letters from 
the RO to the veteran dated November 2001, April 2002 and 
March 2004 informed him of the types of evidence that would 
substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
VCAA notice was provided to the veteran prior to the June 
2002 RO decision that is the subject of this appeal, the 
veteran has been presented subsequent opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  Thus, the Board 
finds that the veteran received VCAA notice at the required 
time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters from the RO provided to 
the appellant do not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the November 2001, 
April 2002 and March 2004 letters noted above, the RO asked 
the veteran to inform the RO about any additional information 
or evidence that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by the 
November 2001, April 2002 and March 2004 correspondence and 
asked him to identify all medical providers who treated him 
for residuals of a right middle finger injury.  The RO has 
obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA clinical and X-ray examination in 
January 2002, which included appropriate historical and 
clinical findings and was adequate for rating purposes.  The 
Board finds that this examination, along with other evidence 
of record, provided sufficient findings upon which to 
determine the veteran's entitlement to the assignment of an 
initial (compensable) rating for residuals of a right middle 
finger injury, to include a scar and arthritis of the PIP and 
DIP joints.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

A July 1993 rating decision granted service connection for a 
scar of the left middle finger.  (The RO subsequently 
corrected its decision to reflect the right rather than the 
left middle finger, consistent with the veteran's claim and 
the medical evidence of record.)  The service-connected scar 
was rated as 0 percent disabling.  In September 2001 the 
veteran requested a revaluation of his service-connected 
disabilities.  

The veteran underwent a VA examination in January 2002.  He 
reported that it was actually his right middle finger that 
was injured during service, rather than the left middle 
finger.  The veteran related that his right third middle 
finger was lacerated when he received an electrical shock to 
the right hand during service.  The VA examiner confirmed 
that there was a scar on the right middle finger.  The scar 
was described as thin and lengthy, extending from the 
palmar/radial side of the right middle finger PIP joint to 
the fingertip.  The scar was asymptomatic.  It was not raised 
or elevated, nor depressed.  The examiner noted that as a 
result of the injury the PIP joint was enlarged and ached 
during cold weather.  The examiner noted full range of motion 
and normal function.  

X-rays of the right hand showed minimal arthritis of the PIP 
and DIP joints with intermittent pain.  As noted above, the 
RO corrected the July 1993 decision that mistakenly granted 
service connection for a scar of the left middle finger and 
service-connected the scar on the veteran's right middle 
finger.  Although the RO considered the veteran's joint 
condition in its rating decision and statements of the case, 
the zero percent evaluation was continued based on the fact 
that the scar was asymptomatic.  

Laws and Regulations

The veteran contends that his service-connected residuals of 
a right middle finger injury, to include a scar and arthritis 
of the PIP and DIP joints, is more disabling than is 
currently evaluated.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by  analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2004). 

The veteran's claim for an increased rating was received by 
VA in September 2001.  During the pendency of the veteran's 
claim, VA issued revised regulations amending the portion of 
the rating schedule dealing with disorders of the skin, 
effective August 30, 2002.  See 67 Fed. Red. 49590-49599 
(July 31, 2002).  Scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Codes  7800 through 7805.  The veteran is entitled 
to be rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit as 
well as legal precedent of VA's General Counsel.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-
03.  Now, the revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  See also 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000.

Under Diagnostic Code 7803, as in effect prior to August 30, 
2002, a 10 percent rating was assigned for scars that are 
poorly nourished, with repeated ulceration.  Under Diagnostic 
Code 7804, as in effect prior to August 30, 2002, a 10 
percent evaluation may be assigned for scars that are tender 
and painful on objective demonstration.  Under Diagnostic 
Code 7805, as in effect prior to August 30, 2002, scars may 
be rated on limitation on function of the part affected.  38 
C.F.R. § 4.118.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The record shows that the RO considered 
the revised regulations.

Under both the old and new versions, Diagnostic Code 7805 
provides that scars are rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.

Effective August 26, 2002, there are amended rating criteria 
based on limitation of finger motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2004).  During the pendency of this 
appeal, regulatory changes amended the VA Rating Schedule, 38 
C.F.R. Part 4 (2002), including, effective August 26, 2002, 
the rating criteria for evaluating impairment of a single 
finger.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  As 
discussed above, the Board must evaluate the veteran's claim 
under both the old criteria in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  

Under Diagnostic Code 5226 as in effect prior to August 26, 
2002, a 10 percent rating is warranted for favorable 
ankylosis of the major middle finger and for unfavorable 
ankylosis of the major middle finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2001).  A recent revision to the rating 
criteria includes a note after Diagnostic Code 5225 
(effective on August 26, 2002) which mentions that 
consideration should be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  

Under the old criteria, for the long finger (digit III), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand. The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."

The new rating criteria also provides evaluations for 
limitation of motion of fingers. For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229 (2004). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or particular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Analysis

The medical records do not show that the veteran's right 
middle finger scar is painful, poorly nourished, ulcerated, 
or causes any limitation of function or motion, or that it 
exceeds 6 square inches in area.  The evidence accordingly 
shows that a noncompensable rating is warranted in this case 
under both the old and new criteria.

As to any underlying finger disability, the Board finds that 
the veteran does not meet the criteria for a compensable 
rating under Diagnostic Codes 5226.  The medical records 
indicate that he does not have ankylosis of the middle 
finger.  At the January 2002 examination the VA examiner 
found that the veteran had normal function and range of 
motion.  Neither the old nor the new version of 38 C.F.R. §§ 
4.71 and 4.71a is more favorable to the veteran because the 
potential evaluations remain at zero percent for Diagnostic 
Code 5226.  There is also no objective basis to support a 10 
percent rating based upon limitation of motion of the right 
middle finger under Diagnostic Code 5229.  Clinical 
evaluations in recent years have found essentially full range 
of motion of the finger at issue.  The medical evidence does 
not show that the veteran's pain results in additional 
limitation of motion that more nearly approximates a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  That is, there is no evidence of 
additional loss of motion due to pain or flare-ups of pain, 
supported by objective findings, that would support a 10 
percent rating under Diagnostic code 5229, or weakness, 
fatigue, incoordination or flare-ups of these latter symptoms 
that result in such additional loss of motion.  Thus, the 
Board finds that a 10 percent rating under Diagnostic Code 
5229, including with consideration of sections 4.40, 4.45, is 
not warranted.  DeLuca, 8 Vet. App. at 202.  However, there 
is another basis to support a claim for a 10 percent 
evaluation.

The January 2002 X-rays of the right hand showed arthritis of 
the PIP and DIP joints.  The examiner noted full range of 
motion and normal function.  The VA examination report of 
January 2004 is negative for any appreciable limitation of 
motion of the right middle finger.  The VA examiner noted, 
however, that as a result of the injury the PIP joint was 
enlarged and ached during cold weather.  With X-ray evidence 
of arthritis of at least two joints of the right middle 
finger and with some pain upon motion of those joints, the 
Board finds that a 10 percent scheduler rating is warranted 
for residuals of a right middle finger injury on the basis of 
arthritis of at least two minor joints, the PIP and DIP 
joints, under Diagnostic Code 5003.  

As to a higher or separate rating, the Board finds that 
limitation of motion is an overlapping symptom considered 
with both Code 5003 and 5229.  See 38 C.F.R. § 4.14.  A 10 
percent rating is the maximum evaluated allowed under 
Diagnostic Code 5229 based upon limitation of motion of the 
right middle finger.  Consideration of 38 C.F.R. §§ 4.40 and 
4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  There is no evidence that the 
veteran has been hospitalized in recent years for residuals 
of a right middle finger injury nor is there any indication 
that such disability markedly interferes with his employment.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant referral of 
the service-connected  residuals of a right middle finger 
injury, to appropriate VA officials for consideration of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 10 percent rating for residuals a right 
middle finger injury, to include a scar and arthritis of the 
PIP and DIP joints, from September 18, 2001 forward, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


